No. 12493

          I N THE SUPREME COURT OF THE STATE O MONTANA
                                              F

                                      1973



FRED WALKER, BRIA V           . HOLJE e t a 1. ,
                              P l a i n t i f f s and Respondents,

       -vs   -
J U N I O R W.    TSCHACHE,

                              Defendant and Appellant.




ORIGINAL PROCEEDING :


Counsel of ~ e c o r d :

      F o r Appellant :

                 Landoe and Gary, Bozeman, Montana.
                 Joseph Gary argued, Bozeman, Montana.

      For Respondent:

                 James H. Goetz argued, Bozeman, Montana.
                 Gregory 0 . Morgan argued, Bozeman, Montana.



                                               Submitted:      A p r i l 30, 1973

                                                Decided : jdYn       16
Filed :      MAY 1C; 1373
M r , J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court,

        T h i s i s an o r i g i n a l proceeding brought by J u n i o r W. Tschache
seeking a w r i t of s u p e r v i s o r y c o n t r o l , o r o t h e r a p p r o p r i a t e w r i t ,
a f t e r a judgment rendered i n t h e d i s t r i c t c o u r t of t h e e i g h t e e n t h
j u d i c i a l d i s t r i c t , county of G a l l a t i n .    The d i s t r i c t c o u r t , a s
w e l l a s Fred Walker and f o u r t e e n o t h e r p a r t i e s a r e respondents.
        I n l a t e February 1973 p e t i t i o n e r , owner of t h e Wagon Wheel
Park, a t r a i l e r park l o c a t e d i n Bozeman, Montana, gave n o t i c e t o
h i s t e n a n t s , respondents h e r e i n , t h a t he was going t o i n c r e a s e t h e
t r a i l e r park r e n t from $35 p e r month t o $50, such i n c r e a s e t o be
e f f e c t i v e A p r i l 1, 1973.         The n o t i c e t o each respondent t e n a n t
was i n w r i t i n g , placed in an envelope addressed t o t h e t e n a n t ,
and d e p o s i t e d i n t h e mail box of t h e addressed t e n a n t .
        Some of t h e t e n a n t s f e l t t h e i n c r e a s e was n o t f a i r and r e f u s e d
t o pay,       For t h e purpose o f d i s c u s s i n g t h e n e c e s s i t y o f t h e i n c r e a s e
with t h e owner of t h e t r a i l e r park, t h e t e n a n t s organized a meeting
t o which a l l t h e t e n a n t s and t h e owner were i n v i t e d .                This meeting
d i d n o t change t h e p o s i t i o n s of t h e p a r t i e s .        Thereafter t h e tenant
respondents tendered only $35 f o r t h e i r r e n t , which was r e f u s e d
by t h e owner,         Upon t h e i r r e f u s a l t o pay t h e r e n t i n c r e a s e , t h e
owner served t h e s e t e n a n t s w i t h t h r e e day n o t i c e s of d e f a u l t , i n -
t e n d i n g t o follow up with a c t i o n s f o r unlawful d e t a i n e r .
        Respondent t e n a n t s then f i l e d an a c t i o n f o r d e c l a r a t o r y judg-
ment i n t h e d i s t r i c t c o u r t .     The c o u r t g r a n t e d a temporary r e s t r a i n -
i n g o r d e r e n j o i n i n g f u r t h e r a c t i o n by t h e owner and r e q u i r i n g t h e
t e n a n t s t o p o s t a bond.
        T r i a l w i t h o u t a j u r y was h e l d on A p r i l 1 3 , 1973, a t which time
f o u r t e e n of t h e f i f t e e n respondent t e n a n t s s t i p u l a t e d t h a t t h e y
had r e c e i v e d t h e n o t i c e s more than t h e s t a t u t o r y f i f t e e n days p r i o r
t o t h e e f f e c t i v e d a t e of t h e i n c r e a s e ,   A f t e r p r e s e n t a t i o n of t h e
evidence, t h e c o u r t ordered o r a l argument on t h e i s s u e of d e l i v e r y
of n o t i c e .   A t t h e conclusion            t h e r e o f , counsel f o r p e t i t i o n e r
~ o v e dand r e q u e s t e d t h e c o u r t t o r u l e from t h e bench; p e t i t i o n e r
   waived any r i g h t t o b r i e f t h e a a t t e r f u r t h e r .
31~0                                                                                  I n support
ji h i s r e q u e s t , p e t i t i o n e r c a l l e d a t t e n t i o n t o t h e f a c t t h a t t h e
4 a t c was A p r i l 13 and i f n o t i c e was i n s u f f i c i e n t h e wanted t o know

20   t h a t he could t h e n a t t e m p t t o make p r o p e r s e r v i c e of n o t i c e
d i t h i n t h e s t a t u t o r y time l i m i t . The c o u r t r e f u s e d p e t i t i o n e r ' s
r e q u e s t and c a l l e d f o r b r i e f s and f i n d i n g s of f a c t from t h e p a r t i e s .
        O A p r i l 1 8 , 1973 t h e c o u r t rendered i t s f i n d i n g s which h e l d
         n
t h ~ a s a m a t t e r of law
      t                                  under s e c t i o n 67-710, R.C.M.              1947, f o r a
l a n d l o r d t o change t h e terms of a r e n t a l agreement from month t o
month he must s e r v e w r i t t e n n o t i c e upon t h e t e n a n t p e r s o n a l l y ,
i n a manner i n which r e t u r n could be provided and apy o t h e r s e r v i c e
was i n a d e q u a t e and w i t h o u t e f f e c t ,
        Following t h a t judgment, p e t i t i o n e r made a p p l i c a t i o n t o t h i s
Court f o r a w r i t of s u p e r v i s o r y c o n t r o l and, i n r e s p o n s e t h e r e t o ,

an o r d e r t o show c a u s e was i s s u e d t o r e s p o n d e n t s and t o t h e d i s t r i c t
court.       Hearing on t h e o r d e r was h e l d on A p r i l 30, 1973,
        Two i s s u e s a r e p r e s e n t e d f o r t h i s C o u r t ' s review:          (1) whether

t h i s C o u r t , i n t h i s s i t u a t i o n , should i s s u e an o r d e r o f s u p e r v i s o r y
c o n t r o l , and (2) was t h e s e r v i c e made by t h e owner on t h e t e n a n t s
proper and w i t h i n s e c t i o n 67-710, R.C.M.                 1947?

        Respondents a r g u e t h i s i s n o t t h e proper s i t u a t i o n f o r t h e
i s s u a n c e of a w r i t of s u p e r v i s o r y c o n t r o l .    I n support they base
t h e i r argument on S t a t e ex r e l . Whiteside v . F i r s t J u d i c i a l D i s t r i c t

C o u r t , 24 Mont. 539, 63 P. 395.                  I n t h e i n s t a n t case i t i s apparent
t h s r e a r e no f a c t u a l i s s u e s t o be a r g u e d , The important f a c t qucs-
t i o n was s t i p u l a t e d   by       the parties         --   t h a t respondents did
                                                                                             1
r e c e i v e w r i t t e n n o t i c e of t h e i n c r e a s e p r i o r t o f i f t e e n days b e f o r e
t h e e f f e c t i v e d a t e of the i n c r e a s e .     There i s only a q u e s t i o n of
l a w t o be determined--was               t h e n o t i c e given p r o p e r ?      It i s a l s o c l e a r
t h a t although t h i s law s u i t i s maintained by only f i f t e e n t e n a n t s
t h e r e a r e approximately one hundred o t h e r t e n a n t s whose r i g h t s could
b e a f f e c t e d by a d e c i s i o n t h a t t h e owner gave improper n o t i c e .
Based on t h e s e f a c t s , w e f i n d t h i s i s a proper s i t u a t i o n f o r a

~ ~ r jof t s u p e r v i s o r y c o n t r s l .
        -




n
          n




         "9:  C+
         O t h i s q u e s t i o n we f i n d c l e a r s u p p o r t f o r our p o s i t i o n i n

r e c e n t c a s e s decided by t h i s Court.




                   *




         becomes u n j u s t i f i a b l e .




         .~f
                                                    ***
                                                                 I n S t a t e of Montana v , D i s t r i c t

. , o u r t , 155 Mont, 344, 349,350, 472 P.2d 302, t h i s same argument
P




&as p r e s e n t e d .

31
                              The p a r t i e s t h e r e argued t h a t an a p p l i c a t i o n f o r

     w r i t of s u p e r v i s o r y c o n t r o l was unwarranted because:
                     t h e remedy by a p p e a l a f t e r t r i a l i s a v a i l a b l e
         and because t h e p e t i t i o n f o r s u p e r v i s o r y c o n t r o l does
         n o t a l l e g e c i r c u m s t a n c e s of an emergency n a t u r e a u t h o r -
         i z i n g i n t e r v e n t i o n by t h i s Court by means of an e x t r a -
         ~ r dni r y w r i t . "
                  a

3f c o u r s e , t h e f a c t s i n t h e above quoted c a s e d i f f e r from t h o s e

o f t h e i n s t a n t c a s e , b u t t h e r e a s o n i n g employed i s a p p l i c a b l e h e r e .

'de s t a t e d t h e r e t h a t a w r i t should i s s u e , p a r t l y because:

         " ~ d d i t i o n a lexpense t o l i t i g a n t s and t a x p a y e r s
                                                              Under t h e s e circum-
         s t a n c e s t h e d i s c r e t i o n a r y e x e r c i s e of s u p e r v i s o r y
         c o n t r o l i s b o t h ' n e c e s s a r y ' and ' p r o p e r ' t o t h e
         complete e x e r c i s e of an a p p e l l a t e j u r i s d i c t i o n
         w i t h i n t h e meaning of A r t i c l e VIII, Sec, 3 of t h e
         Montana C o n s t i t u t i o n .         I t i s equally authorized
         \ e r e a s 1 n e c e s s a r y ' and ' p r o p e r ' supervisi.on of a
         t r i a l c o u r t o t h e r t h a n hy a p p e a l w i t h i n t h e ambit
               Rule 1 7 ( a ) of t h e Montana Rul-es of A p p e l l a t e
         Civi. 1 Procedure. 11

        One of t h e most r e c e n t c a s e s concerning t h e q u e s t i o n of a proper
t i n e ):o i s s u e an e x t r a o r d i n a r y w r i t i s S t a t e ex r e l , S t z t e Eighway

,.,o~~mission D i s t r i c t Court,
            v.                                               Mon t   .         ,   499 P.2d 1228, 29
it,Rep. 615.               The f a c t s of t h a t c a s e a r c somewhat s i m i l a r t o t h e

instant case.               The q u z s t i o n of t h e c a s e was a q u e s t i o n o f law,
whether t h e s e r v i c e o f p r o c e s s i n t h e a c t i o n was proper and i n

accordance w i t h t h e a p p r o p r i a t e s t a t u t e . That c a s e could a l s o have

had an e f f e c t on a number of p o s s i b l e l i e n h o l d e r s .                  There we c i t e d

earlier Montana c a s e s which d i s c u s s e d t h e need t o p r e v e n t extended
and n e e d l e s s l i t i g a t i o n and t h e f a c t t h a t t h e r e q u e s t f o r a w r i t

:?as wi t h i n a reasonabl-e time a f t e r t h e a c t i o n sought t o be remedied

xas taken.             I n t h a t i n s t a n c e we i s s u e d t h e w r i t , even though t h e
remedy o f a p p e a l was a v a i l a b l e .

         Here we f i n d a s i m i l a r s i t u a t i o n , t h e r e i s no f a c t u a l d i s p u t e

o n l y a q u e s t i o n of law on t h c proper s e r v i c e ; t h e d e c i s i o n could
a f f e c t t h e r i g h t s o f a l a r g e number of t e n a n t s ; and t h i s a c t i o n
w i l l prevent n e e d l e s s l i t i g a t i o n .     With t h e s e circumstances and
p r i o r c a s e law upholding our p o s i t i o n , we w i l l i s s u e t h e w r i t .
        The second i s s u e i s whether t h e s e r v i c e of n o t i c e upon t h e
t e n a n t s was proper and w i t h i n t h e s t a t u t e .
        Section 67-710, R , C . M ,            1947, provides:
        1 1Terms of l e a s e may be changed by n o t i c e .                  In a l l
        l e a s e s of l a n d s o r tenements, o r of any i n t e r e s t
        t h e r e i n , from month t o month, t h e l a n d l o r d may, upon
        g i v i n g n o t i c e i n w r i t i n g a t l e a s t f i f t e e n days b e f o r e
        t h e e x p i r a t i o n of t h e month, change t h e terms of t h e
        l e a s e , t o t a k e e f f e c t a t t h e e x p i r a t i o n of t h e month,
        The n o t i c e , when served upon t h e t e n a n t , s h a l l of
        i t s e l f o p e r a t e and b e e f f e c t u a l t o c r e a t e and e s t a b -
        l i s h , a s a p a r t of t h e l e a s e , t h e terms, r e n t , and
        conditions specified in the notice, i f the tenant
        s h a l l c o n t i n u e t o h o l d t h e premises a f t e r t h e e x p i r a -
        t i o n of t h e month, Iv
        S e c t i o n 67-710 r e q u i r e s "giving n o t i c e i n w r i t i n g " .           Respon-
d e n t s argue t h a t t h i s n o t i c e means t h e same a s j u r i s d i c t i o n a l
s e r v i c e , a s contemplated by t h e r u l e s o f c i v i l procedure.                      Under
t h a t t h e o r y we would be imposing t h e requirements of s e r v i c e of
process f o r j u r i s d i c t i o n a l m a t t e r s upon l a n d l o r d and t e n a n t n o t i c e s .
This i s an attempt t o merge t h e s e p a r a t e concepts of n o t i c e and
j u r i s d i c t i o n , which t h e United S t a t e s Supreme Court h a s seen f i t
t o s e p a r a t e and h o l d a p a r t ,
        I n Pfullane v , C e n t r a l Hanover Bank and T r u s t Company, 339
U,S. 306, 70 S,Ct. 652, 94 L ed 865, 873, t h e c o u r t was faced
w i t h t h e problem o f n o t i c e requirements.                   Mullane        involved an
accounting by t h e t r u s t e e bank f o r a common t r u s t fund.                          There were
b o t h % n - s t a t e and o u t - o f - s t a t e b e n e f i c i a r i e s and t h e t r u s t e e had
given n o t i c e t o both c a t e g o r i e s only by p u b l i c a t i o n pursuant t o
a New York s t a t u t e .         I n s t r i k i n g down t h i s inadequate form of
n o t i c e f o r t h e i n - s t a t e b e n e f i c i a r i e s , t h e c o u r t d e f i n e d t h e due
process requirements of n o t i c e :
        IIAn elementary and fundamental requirement o f due
        prn c e s s i n any proceeding which i s t o b e accorded
        f i n a l i t y i s n o t i c e reasonabl-y c a l c u l a t e d , under a l l
        t h e circumstances, t o a p p r i s e i n t e r e s t e d p a r t i e s of
        t h e pendency of t h e a c t i o n and a f f o r d them an oppor-
        t u n i t y t o present t h e i r objections.               **  * The n o t i c e
        must be of such a n a t u r e as r e a s o n a b l y t o convey t h e
       appearance ik
       ~racticalities
                            r+
       r e q u i r e d information * 5; " dnd i t must a f f o r d a
       r e a s o n a b l e time f o r t h o s e i n t e r e s t e d t o make t h e i r
                                 9 ~ . But i f w i t h due r e g a r d f o r t h e
                                 and p e c u l i a r i t i e s o f t h e c a s e t h e s e
       c o n d i t i o n s a r e reasonably met, t h e c o n s t i t u t i o n a l
       requirements a r e s a t i s f i e d . 1 1
Larer i n Yullane t h e c o u r t s a i d , w i t h r e f e r e n c e t o g i v i n g n o t % c e :

       "The means employed must be such a s one d e s i r o u s
       of a c t u a l l y informing t h e a b s e n t e e might reasonably
       adopt t o accomplish i t . I I
       Applying t h e above standard t o t h e i n s t a n t c a s e , t h e r e i s no
doubt t h e owner was a t t e m p t i n g t o communicate with o r a c t u a l l y
inform t h e t e n a n t s of t h e i n c r e a s e i n r e n t ,        The means employed
was by p l a c i n g t h e addressed envelopes i n t h e mail boxes of t h e
tenants.       I t i s c l e a r t h e t e n a n t s were a c t u a l l y n o t i f i e d of t h e
i n c r e a s e ; f o u r t e e n of t h e f i f t e e n respondents so s t i p u l a t e d .      Their
only argument i s t h a t t h i s n o t i c e i s n o t t h e same n o t i c e r e q u i r e d
i n o r d e r t o attempt t o g a i n j u r i s d i c t i o n over a n o t h e r .           That i s
n o t our view of t h e i n t e n t of s e c t i o n 67-710, R.C.M.                   1947.      The
i n t e n t of t h e s t a t u t e i s t o inform t e n a n t s of an i n c r e a s e i n r e n t ,
vihich was done i n t h i s i n s t a n c e .
       Respondents c i t e Colyear v. T o b r i n e r , 7 Cal. 2d 735, 62 P.2d
741, 745.        They argue t h a t c a s e involved a s t a t u t e which was t h e
p a t t e r n f o r ~ o n t a n as' s t a t u t e and t h e i n t e r p r e t a t i o n given t h e
s t a t u t e by t h e C a l i f o r n i a c o u r t should be p e r s u a s i v e i n t h i s Court.
f n d i s c u s s i n g t h e type of s e r v i c e r e q u i r e d by t h e s t a t u t e , t h e
C a l i f o r n i a c o u r t i n Colyear s a i d :
        I1
        As t o t h e m a t t e r of n o t i c e , i t may be s a i d t h a t
       where a s t a t u t e r e q u i r e s n o t i c e and does n o t s p e c i f y
       how i t s h a l l be g i v e n , t h e presumption i s t h a t p e r s o n a l
       service i s required,               *      *
                                                  However, p e r s o n a l s e r v i c e
       may be made through t h e i n s t r u m e n t a l i t y of t h e m a i l s .
       The p o s t o f f i c e department, a s w e l l a s any o t h e r t y p e
       r ~ fmessenger, may be used t o e f f e c t p e r s o n a l s e r v i c e .
       Shearman v . Jorgensen, 1 0 6 Cal. 4 8 3 , 39 P. 8 6 3 ; Heinlen
       v , Heilbron, 94 C a l , 636, 30 P. 8 . II

        Here, t h e ovner u t i l i z e d a d i f f e r e n t type o f messenger s e r v i c e
t h a n the United S t a t e s Post O f f i c e ; t h e n o t i c e s were d e l i v e r e d by
hand t o t h e mail boxes.              There i s no mandate i n t h e s t a t u t e , o r
i n t h e c a s e c i t e d by respondents, which r e q u i r e s s e r v i c e a s con-
templated i n t h e r u l e s of procedure.                   I t does n o t follow t h a t by
p l a c i n g a stamp on t h e s e n o t i c e s and p l a c i n g them i n t h e m a i l ,
a s t h e d i s t r i c t c o u r t s t a t e s i n i t s Memorandum, t h a t an o t h e r w i s e
improper s e r v i c e would then meet t h e s t a t u t o r y requirements.
       W hold t h a t t h e n o t i c e r e q u i r e d i n s e c t i o n 67-710, R.C.M.
        e
1947, does n o t mean j u r i s d i c t i o n a l s e n r i c e and t h a t p e t i t i o n e r
d i d s e r v e proper n o t i c e upon respondents w i t h i n t h e s t a t u t o r y
time l i m i t ,
        Respondents a l s o contend t h e owner improperly and unlawfully
used t h e mail boxes.              Perhaps t h e f e d e r a l government h a s an
i n t e r e s t h e r e , b u t i t does n o t impress t h i s C o t ~ r ta s an i s s u e
p e r t i n e n t t o whether n o t i c e was given and r e c e i v e d .             While we
do n o t approve o f t h e method used, t h e t e n a n t s s t i p u l a t e d t h a t
t h e y i n f a c t r e c e i v e d n o t i c e i n w r i t i n g , such i s s u f f i c i e n t .
       W t h e r e f o r e o r d e r t h a t t h e w r i t i s s u e ; t h e judgment of t h e
        e
d i s t r i c t c o u r t be a n n u l l e d ; and such f u r t h e r proceedings b e had
a s i n t h e premises r e q u i r e d ,

                                                                           ',
                                              ,,,-rC*~*,,---", &J.A/i
                                                                       C
                                                         ,
                                                                ---"-41,,,,-,-,-,-
                                                      Associ'ate J u s t i c e